Case 21-10888-mdc       Doc 26      Filed 08/25/21 Entered 08/25/21 15:21:42          Desc Main
                                    Document     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                       :
            Allen Windrim                       :      Chapter 13
                                                :      No.: 21-10888-MDC
            Debtor(s)                           :


            RESPONSE OF DEBTOR TO THE MOTION FOR RELIEF OF AUTOMATIC
                         STAY FILED BY FAY SERVICING, LLC.

           Debtor, Allen Windrim, by and through their undersigned Counsel, Brad J. Sadek,
   in response to the Motion for Relief filed by Fay Servicing, LLC. submits the following:

            1.    Admitted

            2.    Admitted.

            3.    Admitted.

            4.    Admitted.

            5.    Denied. Debtor believes payments were made. As this Motion does not
                  explicitly state the alleged arrears, Debtor requests Movant to provide
                  their full post-petition accounting.

            6.    Denied. Debtor avers payments were made. The debtor is also requesting
                  the chance to apply for a Loan Modification

            7.    There is no #7.

            8.    There is no #8.

            9.    No response required.

            10.   Debtor opposes the same.

            11.   Denied. This Motion does not explicitly state the total arrears owed thus
                  not providing the debtor the opportunity to cure arrears, if any. Debtor
                  respectfully requests the chance to cure any post-petition arrears.
Case 21-10888-mdc       Doc 26   Filed 08/25/21 Entered 08/25/21 15:21:42            Desc Main
                                 Document     Page 2 of 2




          WHEREFORE, based on the aforementioned, Debtor respectfully requests that
   Movant shall be denied an Order granting relief of the Automatic Stay pursuant to 11
   U.S.C.§ 362.


                                                       Respectfully submitted,


   Dated: August 25, 2021                              /s/ Brad J. Sadek, Esq.
                                                       _____________________
                                                        Brad J. Sadek, Esq.
                                                       Attorney for the Debtor
                                                       Sadek & Cooper
                                                       1315 Walnut Street, #502
                                                       Philadelphia, PA 19107
                                                       (215) 545-0008




                                 CERTIFICATE OF SERVICE

           I Brad J. Sadek, Esq. certify that on the date indicated below served a true and
   correct copy of the Debtor’s Response to the Motion for Relief from Automatic Stay by
   electronic or Regular U.S. Mail on all creditors and the following parties:


                                   William C. Miller, Esq.
                                     Chapter 13 Trustee

                                  Lorraine Gazzara Doyle
                                   Attorney for Movant
                   Electronic Notice to bankruptcy@friedmanvartolo.com


   Dated: August 25, 2021                              /s/Brad J. Sadek, Esq
                                                       Brad J. Sadek, Esq.
                                                       Attorney for Debtor
                                                       1315 Walnut Street
                                                       Suite #502
                                                       Philadelphia, PA 19107
